IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 00-10870



CURTIS MOORE,
                                           Petitioner-Appellant,

                               versus

JANIE COCKRELL, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,
                                           Respondent-Appellee.



          Appeal from the United States District Court
               for the Northern District of Texas
                         (4:99-CV-960)

                          October 10, 2001


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Curtis Moore seeks a certificate of appealability from the

denial by the district court of federal habeas relief from his

state court conviction for capital murder and his sentence to

death. Judge McBryde denied Moore relief in a detailed opinion and

order filed July 13, 2000, and his request for certificate of

appealability on August 14, 2000.



     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
     We deny the request for a certificate of appealability and

affirm the judgment below for essentially the same reasons stated

in Judge McBryde’s carefully written order denying relief.




                                2